1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
Applicants arguments regarding drawings are persuasive, accordingly the drawings objection has been removed. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-3, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Najafi-Sani (US 5,008,513) in view of Deshi (US 2005/0274702), and Chapman (US 2014/0366456).

Regarding claim 1, Najafi-Sani discloses (Fig-1-2-3) a method of machining a polycrystalline diamond ("PCD") table, the method comprising: 
providing the PCD table (generally 10, see figure 1), the PCD table including a plurality of bonded diamond grains defining a plurality of interstitial regions (diamonds of PCD are bonded between “Abrasive compacts are well known in the art and are used extensively in industry for the abrading of various workpieces. They consist essentially of a mass of abrasive particles generally present in an amount of at least 70 percent, preferably 80 to 90 percent, by volume of the compact bonded into a hard conglomerate. Compacts are polycrystalline masses having diamond-to-diamond bonding and can replace single large crystals.” (column 1, lines 5-18)), wherein at least one exterior surface of the PCD table exhibits a first surface roughness (roughness of 10 at an exterior); and 
directing a laser beam towards at least a portion of the at least one exterior surface effective to cause the at least a portion of at least one exterior surface to exhibit a second surface roughness that is less than the first surface roughness (surface roughness after laser ablations dependent on laser beam energy, spot size and pass speed “The surface of the abrasive product is damaged by means of a laser beam which is caused to traverse that surface. The laser beam will be focused on that surface or just below or just above the surface. The depth of the damage will be dependent on 
wherein directing the laser beam includes: 
directing a plurality of first laser 
directing a plurality of second laser 
Najafi-Sani is silent regarding the laser ablation process using pulses.

The advantage of the use of laser pulses over longer laser intervals and providing smaller overlap between laser pulses, is to reduce thermal related damage to surrounding portions of the workpiece “Since there is minimal or no melt phase in short pulse laser processing, there is no splattering of material onto the surrounding surface. There is no damage caused to the adjacent structure since no heat is transferred to the surrounding material” [0014] and increase ablated feature size at cost to quality “The ablated feature Fd size can be as big as 2-3 times the focused spot size and as small as 1/20th focused spot size depending on the laser fluence/pulse energy and the material threshold. So if the ablated feature size Fd is 1 μm the consecutive pulse will have 0% overlap as sown in FIG. 12 hence there will be no cumulative heating effect present. But the edge quality will be bad if there is 0% overlap between the pulses as shown in FIG. 12A” [0113], further fewer laser pulses per area results in more 
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani further with Deshi, by adding to the pulse laser system of Najafi-Sani, the lower overlap threshold of Deshi, to increase ablation size when unconcern to quality of edge feature and or to get more consistent ablation results. 
	Najafi-Sani although open to any method of finishing the laser ablated work surface to a minimal roughness:
 -“Removal of the damage remaining on the surface/product may be achieved by standard lapping or other similar means. The surface may be rendered smooth by polishing or fine lapping” (column 2, lines 29-33) and reducing the use of lapping materials “This layer may be removed by lapping leaving an essentially flat surface which can be fine lapped. Although lapping involves the use of diamond, the consumption of diamond in this step is very much less than is the 
is silent specifically regarding wherein lasers are carrying out the minimal surface roughness processing of the work surface. 
However Chapman teaches laser ablation of PCD substitutable to lap grinding “laser cutting may be used to selectively remove protrusions such as protrusions 134 by applying laser energy to the protrusions 134 of the exterior surface 106 so as to remove (e.g., ablate) the diamond material of such protrusions. If any recesses (e.g., recess 136) are present, these may be removed by further lapping the entire exterior surface so as to bring it at least "down" to the bottom of the recess, as shown in FIG. 7B. This final leveling so as to remove any recesses may be accomplished by laser cutting away a depth of the entire exterior surface 106 (optionally including recess 136, e.g., up to or beyond recess 136) or by grinding or lapping against another diamond surface.” [0088] and further laser lapping of polycrystalline diamonds, wherein the process leaves the surface with reduced roughness “smoother than the initial exterior surface” [0089].
The advantage of laser smoothing over traditional abrasive lapping, is to provide the reduced roughness operation with less risk to substrate “Where grinding or lapping is employed, the risk of inadvertent removal of one or more grains of diamond material is reduced, as any protrusions 134 were previously removed by laser cutting. Laser removal of protrusions 134 further reduces the risk of propagation of micro-cracks within the diamond material.” [0088].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Chapman by providing to the 

Regarding claim 2, Najafi-Sani discloses the method of claim 1, Najafi-Sani further discloses wherein the first surface roughness is greater than about 
Najafi-Sani is silent regarding the surface roughness value specifically being under 3 µm Ra and provided by laser ablation.
However because Najafi-Sani is perusing optimized smoothness (approaching 0 µm) via nature of “polishing or fine lapping” steps, emphasis added -“This layer may be removed by lapping leaving an essentially flat surface which can be fine lapped (column 2, lines 39-65)”, the present applications value of desired smoothness of 6 µm without inventive step providing means has little weight to patentability).

	The advantage of providing an essentially smooth surface to a PCD is to use the PCD as a bearing “Such concave or convex surfaces may be useful for convex or concave bearings” [0092].
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Chapman by modifying the lapping or laser processing of Najafi-Sani with the laser smoothing of Chapman, to provide an essentially smooth surface to a bearing formed of the PCD. 

Regarding claim 3, Najafi-Sani discloses the method of claim 1 wherein providing the PCD table includes providing a polycrystalline diamond compact ("PDC") (10) including a cemented carbide substrate (12) attached to the PCD table (“The diamond compact layer 10 has an upper major flat surface 14 and a lower major flat surface 16 bonded to the cemented carbide substrate 12” (column 2, lines 39-65)). 

Regarding claim 6, Najafi-Sani discloses the method of claim 24 Najafi-Sani is silent regarding wherein the second recess is at least offset relative to the first recess in two directions.
However Chapman teaches (Fig-9B-10B) wherein a difference of angular separation between first recess and second recess would inherently result in a third 
The advantage of having additional recess offset in more than one angular difference, is to provide convex or concave end product of the PCD workpiece “a flat surface 106 (FIG. 9A) may be laser cut to result in a non-flat, convex surface 106' (FIG. 9B), or a flat surface 106 (FIG. 10A) may be laser cut to result in a non-flat, concave surface 106' (FIG. 10B). Such concave or convex surfaces may be useful for convex or concave bearings” [0092].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Chapman, by adding to the angular offset recess of Najafi-Sani, the convex or concave features of Chapman to provide a bearing product out of the workpiece.

Regarding claim 9, Najafi-Sani discloses the method of claim 1, Najafi-Sani further discloses wherein the nonparallel angle theta is about 30 degrees to about 150 degrees (0-180 degrees is anticipated, Fig-2 shows parallel ablation paths, Fig-3 shows 0-180 degrees of ablation paths through angular (circular) ablation path in combination to linear ablation paths, -“The laser beam can be caused to traverse the surface in any desired pattern. The laser beam may be caused to traverse the surface more than once” (column 1-2, lines 65-3)). 

Regarding claim 14, Najafi-Sani as modified by Deshi discloses the method of claim 1, Najafi-Sani as modified by Deshi further discloses wherein directing a laser beam towards at least a portion of the at least one exterior surface includes removing a portion of the PCD table with substantially no detectable thermal damage (Deshi -“Since there is minimal or no melt phase in short pulse laser processing, there is no splattering of material onto the surrounding surface. There is no damage caused to the adjacent structure since no heat is transferred to the surrounding material” [0014]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Najafi-Sani in view of Deshi, and Chapman and in further view of Digiovanni (US 2013/0306377).

Regarding claim 4, Najafi-Sani discloses the method of claim 1, Najafi-Sani further discloses wherein: 
directing a laser beam towards at least a portion of the at least one exterior surface includes directing a plurality of laser pulses towards the at least one entire surface is damaged to a desired depth.” (column 2,lines 39-65)).

However Digiovanni teaches (Fig-2-3-4) a PCD having at least one concave portion (34 concave to 36, see figure 4 “a recessed surface having a generally circular shape” [0015]).
The advantage of providing a concave portion to a PCD, is to provide a known configuration of PCD for use in earth-boring “a cutting element for an earth-boring tool may include a superabrasive table having a recessed surface in a cutting face thereof” [0051-0052]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Najafi-Sani with Digiovanni, by adding to overlapping laser ablation system of Najafi-Sani as already modified above the recessed/concaved surface feature of Najafi-Sani, to provide a known configuration of PCD for use in earth-boring.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Najafi-Sani in view of Deshi, and Chapman and in further view of Corrigan (JP 2015231638 A) and Diego (NPL).

Regarding claim 8, the method of claim 1, Najafi-Sani further discloses wherein the nonparallel angle theta is: a in any desired pattern. The laser beam may be caused to traverse the surface more than once, i.e. multiple passes, at a fast speed, e.g. a speed of at least 20 m/minute. It has been found for many products that better control of the damaged layer can be achieved using multiple passes at a fast traversing speed” (column 1-2, lines 65-3).
Najafi-Sani is silent regarding wherein prime numbers separates ablative passes of the laser.
However Corrigan teaches using prime numbers for spacing of repeated laser ablation processes “Multiple masks with sparse patterns with different repeat distances may be used. These repeat distances are ideally prime numbers so that the overall pattern repeats over a much longer distance than the individual mask imaging dimensions. This technique can be used, for example, to produce patterns that are difficult to identify and are unlikely to combine with another pattern or itself to form more” (Description, paragraph 10).
The advantage of using prime numbers for coordinates of spacing passes of a laser ablation system, is to minimize adverse compounding of ablation paths “Multiple masks with sparse patterns with different repeat distances may be used. These repeat distances are ideally prime numbers so that the overall pattern repeats over a much longer distance than the individual mask imaging dimensions. This technique can be used, for example, to produce patterns that are difficult to identify and are unlikely to combine with another pattern or itself to form more” (description, paragraph 10).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Corrigan, by adding to the 
Najafi-Sani in view of Corrigan is silent regarding a prime number separation of processing laser passes as applied to angles.
However Diego teaches such an example of prime angle separation with use of the optimal prime number 67 as an offset angle between subsequent laser scan layers “Figure 3e shows the direction of scanning rotated of 67° between consecutive layers” (last paragraph page 10, see figure 3).
The advantage of using prime angle separation between lasers scans, is to limit compounding occurrences of adjacent laser passes, by providing an optimum/default hatch pattern alignment of 67 degrees between laser passes “Figure 3e shows the direction of scanning rotated of 67° between consecutive layers. This is default value of the hatch pattern in DMLS EOS machine” (last paragraph page 10, see figure 3). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Diego, by including to the varied overlay of laser ablation patterns of Najafi-Sani, the prime offset angle of Diego, to mitigate compounding of scanned laser features.
Additionally see non-cited reference Jukka (NPL) further explaining the prime number selection of Diego.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Najafi-Sani in view of Deshi, Chang and Chapman and in further view of Moslehi (US 9,236,510).

Regarding claim 10, the method of claim 1, Najafi-Sani is silent regarding wherein directing a laser beam towards at least a portion of the at least one exterior surface includes directing a plurality of laser pulses exhibiting a generally top-hat energy distribution.
However Moslehi teaches directing a laser beam towards at least a portion of the at least one exterior surface includes directing a plurality of laser pulses exhibiting a generally top-hat energy distribution (top-hat shaped ablation energy distribution results in enhanced throughput and process control “The laser source is provided with top-hat profile to reduce the overall surface irradiation scan time, such that enhanced throughput and improved process control are provided.” (Advantage)).
The advantage of directing a laser beam towards at least a portion of the at least one exterior surface includes directing a plurality of laser pulses exhibiting a generally top-hat energy distribution, is to increase throughput and process control “The laser source is provided with top-hat profile to reduce the overall surface irradiation scan time, such that enhanced throughput and improved process control are provided.” (Advantage).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Molsehi, by modifying the undisclosed laser profile fo Najafi-Sani with the top-hat laser profile of Molslehi, to increase throughput and process control.

s 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Najafi-Sani in view of Deshi, Chang and Chapman and in further view of Conneely (US 2010/0301013).

Regarding claim 11, the method of claim 1, Najafi-Sani is silent regarding wherein directing a laser beam towards at least a portion of the at least one exterior surface includes directing a plurality of laser pulses exhibiting laser pulse duration of about 1 nanosecond to about 500 nanoseconds. 
However Conneely teaches a range of laser ablation pulses time to include nanoseconds “The step of focussing the laser beam onto the substrate to be ablated may comprise focussing the laser beam onto the substrate in pulses having a duration in the order of nanosecond, picoseconds or femtoseconds, such that the material ablated from the substrate forms nanoparticles.” [0054].
The advantage of nanosecond laser pulses in the ablation process, is to avoid hazards particle sizes from the ablation process “In embodiments where the pulse duration is in the order of nanoseconds, picoseconds or femtoseconds, the particulate ablated from the substrate is typically nano-scale particulate (nanoparticles), as described above. Droplets of liquefied assist gas, which tend to nucleate on an ablated particle as described above, are propelled in the direction of the expanding shock wavefront and coalesce with other slower-moving liquid droplets as the flow dynamics inside the machined feature return to steady state conditions. In this way, the liquefaction process significantly enhances the cross-sectional area associated with the laser ablated particulate, thereby promoting more efficient aggregation of droplets and 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Conneely, by further modifying the pulse laser timing of Najafi-Sani with the nanosecond pulse laser timing of Conneely, to reduce hazardous particle sizes of ablated material. 

Regarding claim 12, the method of claim 1, Najafi-Sani is silent regarding wherein directing a laser beam towards at least a portion of the at least one exterior surface includes directing a plurality of laser pulses exhibiting laser pulse duration of about 1 picosecond to about 1000 picoseconds.
However Conneely teaches wherein directing a laser beam towards at least a portion of the at least one exterior surface includes directing a plurality of laser pulses exhibiting laser pulse duration of about 1 picosecond to about 1000 picoseconds (pico second range laser ablation pulses “New laser ablation processes are emerging based on laser pulses of extremely short duration, on the order of femtoseconds or picoseconds.” [0007]).
The advantage of laser pulses in the femto or pico second range, is to reduce adverse effects of a heat-affected-zone in mitigating cracking and or melting damage “New laser ablation processes are emerging based on laser pulses of extremely short duration, on the order of femtoseconds or picoseconds. Such processes can be configured to reduce the adverse effects of a heat-affected-zone, such as cracking and 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Coneely, by adding to the laser pulses of Najafi as modified above, the femto or pico second range of laser pulses, to reduce adverse effects of a heat-affected-zone in mitigating cracking and or melting damage.

Regarding claim 13, the method of claim 1, Najafi-Sani is silent regarding wherein directing a laser beam towards at least a portion of the at least one exterior surface includes directing a plurality of laser pulses exhibiting laser pulse duration of about 1 femtosecond to about 1000 femtoseconds.
However Conneely teaches wherein directing a laser beam towards at least a portion of the at least one exterior surface includes directing a plurality of laser pulses exhibiting laser pulse duration of about 1 picosecond to about 1000 picoseconds (pico second range laser ablation pulses “New laser ablation processes are emerging based on laser pulses of extremely short duration, on the order of femtoseconds or picoseconds.” [0007]).
The advantage of laser pulses in the femto or pico second range, is to reduce adverse effects of a heat-affected-zone in mitigating cracking and or melting damage “New laser ablation processes are emerging based on laser pulses of extremely short duration, on the order of femtoseconds or picoseconds. Such processes can be configured to reduce the adverse effects of a heat-affected-zone, such as cracking and 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Coneely, by adding to the laser pulses of Najafi as modified above, the femto or pico second range of laser pulses, to reduce adverse effects of a heat-affected-zone in mitigating cracking and or melting damage.

Claims 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Najafi-Sani in view of Chapman and Diego.

Regarding claim 16, Najafi-Sani further discloses a polycrystalline diamond compact (“PDC”), comprising:
A polycrystalline diamond (“PCD”) table including:
A plurality of bonded diamond grains defining a plurality of interstitial regions (“Abrasive compacts are well known in the art and are used extensively in industry for the abrading of various workpieces. They consist essentially of a mass of abrasive particles generally present in an amount of at least 70 percent, preferably 80 to 90 percent, by volume of the compact bonded into a hard conglomerate. Compacts are polycrystalline masses having diamond-to-diamond bonding and can replace single large crystals.” (column 1, lines 7-18)); and at least one exterior surface (14), at least a portion of the at least one exterior surface exhibiting a surface roughness less than about smooth one.” (column 2, lines 29-33)), the at least a portion of the at least one exterior surface exhibiting a rastering pattern including one or more microfeatures (laser ablation may be any pattern -“The laser beam can be caused to traverse the surface in any desired pattern. The laser beam may be caused to traverse the surface more than once, i.e. multiple passes, at a fast speed, e.g. a speed of at least 20 m/minute. It has been found for many products that better control of the damaged layer can be achieved using multiple passes at a fast traversing speed” (column 1-2, lines 65-3) little weight is given to “microfeature” because no structural limitation beyond size is provided, the laser ablation process inherently produces features to include micro size changes in substrate), 
The rastering pattern including a plurality of first recesses formed along a first direction (a first instance of linear cross hatches in a first direction depicted in figure 3) and a plurality of second recesses formed along a second direction (a second instance of linear cross hatches in a second direction depicted in figure 3), wherein the second direction extend is oriented at a nonparallel angle theta with respect to the first direction (see overlapping approximately 90 degrees between first and second cross hatches rastered in Figure 3, “A laser beam 18 is focused on the surface 14 and then caused to traverse this surface in any one of a number of desired patterns. One such pattern is illustrated by FIG. 2, while several possible patterns are illustrated by FIG. 3. The 
While Najafi-Sani does teach the laser ablation at 90 and 180 degrees, see figure 3 having the laser ablation in right angles and figure 2 having laser ablation 180 degrees, Najafi-Sani is silent regarding the addition or subtraction of prime number angles thereto the subsequent passes of laser ablation.
However Diego teaches such an example of prime angle separation with use of the optimal prime number 67 as an offset angle between subsequent laser scan layers “Figure 3e shows the direction of scanning rotated of 67° between consecutive layers” (last paragraph page 10, see figure 3).
The advantage of using prime angle separation between lasers scans, is to limit compounding occurrences of adjacent laser passes, by providing an optimum/default hatch pattern alignment of 67 degrees between laser passes “Figure 3e shows the direction of scanning rotated of 67° between consecutive layers. This is default value of the hatch pattern in DMLS EOS machine” (last paragraph page 10, see figure 3). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Diego, by including to the varied overlay of laser ablation patterns of Najafi-Sani, the prime offset angle of Diego, to mitigate compounding of scanned laser features.
Additionally see non-cited reference Jukka (NPL) further explaining the prime number selection of Diego.
Najafi-Sani is silent regarding wherein lasers are carrying out the minimal surface roughness processing of the hard work surface. 

The advantage of laser smoothing over traditional abrasive lapping, is to provide the reduced roughness operation with less risk to substrate “Where grinding or lapping is employed, the risk of inadvertent removal of one or more grains of diamond material is reduced, as any protrusions 134 were previously removed by laser cutting. Laser removal of protrusions 134 further reduces the risk of propagation of micro-cracks within the diamond material.” [0088].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Chapman by providing to the open means of reducing roughness of Najafi-Sani, the laser roughness reduction steps of Chapman, to provide the reduced roughness operation with less risk to substrate.
Najafi-Sani is silent regarding the surface roughness value specifically being under 3 µm Ra and provided by laser ablation.
essentially flat surface which can be fine lapped (column 2, lines 39-65)”, the present applications value of desired smoothness of 6 µm without inventive structure providing means has little weight to patentability).
Additionally Najafi-Sani as already modified by Chapman teaches that the surfaces of a PCD may be laser smoothed to an optimization of surface smoothness “while other embodiments may provide a smoothly curved (e.g., concave or convex) surface.”[0010].
	The advantage of providing an essentially smooth surface to a PCD is to use the PCD as a bearing “Such concave or convex surfaces may be useful for convex or concave bearings” [0092].
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Chapman by modifying the lapping or laser processing of Najafi-Sani with the laser smoothing of Chapman, to provide an essentially smooth surface to a bearing formed of the PCD. 

Regarding claim 17, the PDC of claim 16, Najafi-Sani further discloses (Fig-1) further comprising a cemented carbide substrate (10) bonded to the PCD table (“Referring first to FIG. 1, a composite diamond compact consists of a diamond compact layer 10 bonded to a cemented carbide substrate 12” (column 2, lines 39-65)). 

Regarding claim 18, The PDC of claim 17, Najafi-Sani further discloses (Fig-1) wherein:
The PCD table includes an interfacial surface (16, where 12 contacts 10) adjacent to the cemented carbide substrate (12), the interfacial surface spaced from at least one exterior surface (face 14 or orthogonal to face 14 sides of 10); and
The at least one exterior surface forms a working surface of the PCD table (exposed non bonded portion of 14 is an “abrasive compact”, “This invention relates to the shaping of bonded abrasive products, particularly abrasive compacts” (column 1, lines 5-6)). 

Regarding claim 19, the PDC of claim 16, Najafi-Sani further discloses wherein the rastering pattern includes a plurality of grooves that are at least substantially parallel to each other and at least substantially evenly spaced (see parallel rastering patterns of figure 2 and 3), the plurality of grooves exhibiting an average depth less than about essentially flat surface which can be fine lapped (column 2, lines 39-65)”, the present applications value of desired smoothness of 6 µm without inventive structure providing means has little weight to patentability).

	The advantage of providing an essentially smooth surface to a PCD is to use the PCD as a bearing “Such concave or convex surfaces may be useful for convex or concave bearings” [0092].
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Chapman by modifying the lapping or laser processing of Najafi-Sani with the laser smoothing of Chapman, to provide an essentially smooth surface to a bearing formed of the PCD. 

Regarding claim 21, the PDC of claim 16, Najafi-Sani further discloses wherein the portion of the at least one exterior surface exhibiting a surface roughness less than about essentially flat surface which can be fine lapped (column 2, lines 39-65)”, the present applications 
Additionally Najafi-Sani as already modified by Chapman teaches that the surfaces of a PCD may be laser smoothed to an optimization of surface smoothness “while other embodiments may provide a smoothly curved (e.g., concave or convex) surface.”[0010].
	The advantage of providing an essentially smooth surface to a PCD is to use the PCD as a bearing “Such concave or convex surfaces may be useful for convex or concave bearings” [0092].
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Chapman by modifying the lapping or laser processing of Najafi-Sani with the laser smoothing of Chapman, to provide an essentially smooth surface to a bearing formed of the PCD. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Najafi-Sani in view of Chapman and Diego and in further view of Digiovanni.

Regarding claim 20, the PDC of claim 16, Najafi-Sani further discloses (Fig-1) wherein the PCD table includes: an uppermost exterior surface (14); 
an interfacial surface (16, where 10 contacts 12) generally opposite the uppermost exterior surface (see figure 1); 
at least one lateral surface (side of 12, exterior orthogonal to 14) extending between the uppermost exterior surface and the interfacial surface; 

Najafi-Sani is silent regarding at least one lowermost exterior surface that is closer to the interfacial surface than the upper exterior surface; and 
at least one inner transition surface extending between the uppermost exterior surface and the at least one lowermost exterior surface; 
wherein the PCD table includes at least one concave portion that is at least partially surrounded by the uppermost exterior surface and at least partially defined by the at least one lowermost exterior surface and the at least one inner transition surface.
However Digiovanni teaches (Fig-4) a PCD having at least one lowermost exterior surface (34) that is closer to the interfacial surface than the upper exterior surface (36); and 
at least one inner transition surface (40) extending between the uppermost exterior surface and the at least one lowermost exterior surface (see transition of 36 to 34 at 40, figure 4); 
wherein the PCD table includes at least one concave portion (area defined by lowermost exterior surface 34 surrounded by upper most exterior surface 36) that is at least partially surrounded by the uppermost exterior surface and at least partially defined by the at least one lowermost exterior surface and the at least one inner transition surface (see concave portion in figure 4 as defined above);

Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Najafi-Sani with Digiovanni, by adding to overlapping laser ablation system of Najafi-Sani as already modified above the recessed/concaved surface feature of Najafi-Sani, to provide a known configuration of PCD for use in earth-boring.
Najafi-Sani is silent regarding specifically a value of surface roughness under 3 µm, however because Najafi-Sani is perusing optimized smoothness (approaching 0 µm) via “polishing or fine lapping” steps, emphasis added -“This layer may be removed by lapping leaving an essentially flat surface which can be fine lapped (column 2, lines 39-65)”, the present applications value of desired smoothness of 3 µm without inventive structure providing means has little weight to patentability.).
Additionally Najafi-Sani as already modified by Chapman teaches that the surfaces of a PCD may be laser smoothed to an optimization of surface smoothness “while other embodiments may provide a smoothly curved (e.g., concave or convex) surface.”[0010].
	The advantage of providing an essentially smooth surface to a PCD is to use the PCD as a bearing “Such concave or convex surfaces may be useful for convex or concave bearings” [0092].
. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Najafi-Sani in view of Chapman and Diego and in further view of Pope (US 6,655,845).

Regarding claim 22, the PDC of claim 16, Najafi-Sani is silent regarding wherein the PDC is mounted to a support ring of a bearing assembly, the at least one exterior surface forms a bearing surface of the bearing assembly.
However Pope teaches (Fig-2m-2Q-2R-2T-3C) wherein the PDC (24) is mounted to a support ring (25) of a bearing assembly, the at least one exterior surface forms a bearing surface of the bearing assembly (116 or 124 or 125 or 126 or 390), (PDC as bearing/bushing may be used as bearing in drilling operations and handle abrasive lubrication “In some applications, fluids used for lubrication may be abrasive and/or corrosive, such as in oil well drilling apparatus, or corrosive fluid pumping systems.” (Column 2, lines 14-21)).
The advantage of wherein the PDC is mounted to a support ring of a bearing assembly, the at least one exterior surface forms a bearing surface of the bearing assembly, is to provide a thermally stable load bearing and articulation surface “Some embodiments of the bearings and bearing components include polycrystalline diamond compacts sintered under high pressure and high temperature to create a diamond table 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Pope, by adding to the PCD of Najafi-Sani, the bearing assembly structure of Pope, to provide a thermally stable load bearing and articulation surface.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Najafi-Sani in view of Deshi and Chapman and in further view of Liu (US 6,580,054), and Chang (US 2002/0046995).

Regarding claim 24, Najafi-Sani discloses the method of claim 1, Najafi-Sani further discloses (Fig-3) wherein directing the laser beam includes direction a plurality of third laser pulses (laser of subsequent passes “the laser beam may be cause to traverse the surface more than once, i.e. Multiple passes” (column 1-2, lines 65-3)) toward the at least one exterior surface to form a third recess extending in a third direction that is substantially parallel to the first direction (see figures 2 and 3 having sequentially successive parallel lines occurring, while figure 3 provides at least three directions, any combination of desired patterns shown is anticipated between the passes “A laser beam 18 is focused on the surface 14 and then caused to traverse this surface in any one of a number of desired patterns. One such pattern is illustrated by FIG. 2, while several possible patterns are illustrated by FIG. 3. The important point is that the entire surface is traversed so that the entire surface is damaged to a desired 
Najafi-Sani is silent regarding wherein the plurality of third laser pulses overlap about 25% to about 99.985% of the first recess surface area. 
	However Liu teaches directing at additional laser pulses towards the at least one exterior surface, wherein the at least one second laser pulse overlaps about 25% to about 99.985% of the first surface area (varying second pulse from about 50-99% overlapping “pulses emitted by the laser system overlap. Thus, a first pulse 90 is overlapped by a second pulse 91 which in turn is overlapped by second pulse 92 and so on. The amount of overlap determines in part the depth of the scribe lines. For a repetition rate about 10 kHz and stage speeds are between 2.5 mm/sec and 5.0 mm/sec, the overlap can easily be controlled in a range of about 50 to 99 percent.” (column 7, lines 1-10).
	The advantage of wherein the at least one second laser pulse overlaps about 25% to about 99.985% of the first surface area, is to provide further control of depth on a pass “Thus, a first pulse 90 is overlapped by a second pulse 91 which in turn is overlapped by second pulse 92 and so on. The amount of overlap determines in part the depth of the scribe lines.” (column 7, lines 1-10). 

Additionally Chang discloses that when laser pulse ablating for a flat surface a single laser scan line overlap and adjacent scan line overlap are treated in close similarity providing the same benefits “Line overlap is similar to pulse overlap but relates to the overlap between separate adjacent line-scans of pulses rather than the overlap between individual pulses in a given line-scan.” [0005] “Although these figures have been nominally described as graphing the effects of varying the percentage of pulse overlap, these same figures could also be interpreted as graphing the effects of varying the percentage of adjacent line overlap, which is a closely similar phenomenon to pulse overlap.” [0028].
The advantage of treating consecutive scan line pulse overlap in close similarity to adjacent scan line pule overlap, is to mitigate non-perfect laser pulse energy profiles over an area to be ablated “Typically a laser beam pulse has a Gaussian spatial intensity profile in the plane perpendicular to the propagation of the laser beam. As a result, a high degree of both pulse overlap and line overlap as defined herein are needed in order to smooth out the exposure of the substrate surface to laser energy” [0017].  
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani, as already modified above, further with Chang, by adding to the single scan line overlap features of Najafi-Sani, the .


Response to Arguments
Applicant firstly argues (page 3-4): 
“First, the PTO has not demonstrated that the cited references teach or suggest "directing a laser beam towards at least a portion of the at least one exterior surface effective to cause the at least a portion of the at least one exterior surface to exhibit a second surface roughness that is less than the first surface roughness," as recited in currently amended independent claim 1. Najafi-Sani discloses "causing the laser beam to traverse the surface to damage the surface to a desired depth and removing the damaged material remaining on the surface, for example by lapping." Najafi-Sani, Abstract. Najafi-Sani does not disclose using the laser beams to reduce the surface roughness of the surface. Instead, Najafi-Sani discloses using the laser beams to damage the surface. Damaging the surface is clearly different than reducing the surface roughness of the surface. The fact that damaging the surface is different than reducing surface roughness is clear from the disclosure of Najafi-Sani since Najafi-Sani discloses lapping the surface after damaging the surface. Further, Najafi-Sani discloses that the laser beams disclosed therein may be used to roughen the surface. Id., col. 3 1. 25-col. 4 1. 3. Thus, at best, the PTO may allege that Najafi-Sani 
However Examiner respectfully disagrees because the “damage” of laser passes of Najafi-Sani is refereeing to the material removal process wherein subsequent laser passes not only further remove material but also prior damage “directing a laser beam at a surface of the product, causing the laser beam to traverse the surface to damage it to a desired depth, and removing damaged material remaining thereon.” (summary of invention), while smaller amount of material removal “damage” is carried out in the final laser passes for a less damaged surface “One preferred manner of carrying out the invention is first to create substantial damage, e.g. of several hundred microns depth, on one or more passes, followed by lesser damage, e.g. less than 100 microns depth, on a final pass. Differences in damage can be achieved by varying one or more of the parameters mentioned above.” (column 2, lines 4-10), thus the ablated surface is prepared for further final smoothing by any means akin to the function of lapping, emphasis added “Removal of the damage remaining on the surface/product may be achieved by standard lapping or other similar means. The surface may be rendered smooth by polishing or fine lapping” (column 2, lines 11-15), it is therefore understood that the final passes of the lasers have a reduction to surface roughness over the initial 
Therefore the rejection is maintained. 

Applicant secondly argues (page 4) in continuation of the above arguments with further citation of Ota in dependence to Najafi-Sani: 
“The PTO traversed these arguments in the Advisory Action alleging "Applicant has not provided an objection to the combination of Najafi-Sani... with Ota, who teaches laser ablation of a diamond substrate with improved surface roughness reduction." Advisory Action, p. 1.2 However, the PTO's arguments fail for several reasons. First, the PTO has not demonstrated that a person having ordinary skill in the art would modify Najafi-Sani in view of Ota. For example, as previously discussed, Najafi-Sani discloses using lasers to damage and/or roughen a surface in order to facilitate lapping of the diamond. If the PTO is alleging using the surface polishing techniques of Ota instead of the surface damaging and/or roughening techniques disclosed Najafi-Sani, Applicant notes that such    proposed   modifications of Najafi-Sani would impermissibly render 

However the argument is moot as reference Ota has been replaced by reference Chapman.
Therefore the rejection is maintained. 

Applicant thirdly argues (page 5):
“Second, the PTO has not demonstrated that the cited references teach or suggest "directing a plurality of second laser pulses toward the at least one exterior surface to form a second recess, the second recess oriented at a nonparallel angle 0 relative to the first direction," as recited in currently amended independent claim 1. This amendment generally recites the subject matter of now-cancelled claim 7. The PTO alleged that FIG. 3 of Najafi-Sani teaches or suggests this subject matter. However, the FIG. 3 discloses a pattern that is used to damage a surface, as previously discussed. The PTO has not demonstrated why a person having ordinary skill in the art would be motivated to use a pattern for damaging a surface in an act that results in "a second surface roughness that is less than the first surface roughness," as recited in currently amended independent claim    1.   The examiner has not demonstrated that the other cited references remedy this deficiency of Najafi-Sani. Therefore, the PTO has not 
In the Advisory Action, the PTO traversed the above arguments alleging that "the process of damaging the surface is a material removal process with intention to produce a smooth surface as an end product." Advisory Action, p. 1. Applicant reminds the PTO that currently amended independent claim 1 recites "directing a laser beam towards at least a portion of the at least one exterior surface effective to cause the at least a portion of at least one exterior surface to exhibit a second surface roughness that is less than the first surface roughness." Thus, independent claim 1 recites using the lasers to actually smooth the surface instead of using lasers as an intermediate step in a larger process whose end result is a smoother surface. As such, independent claim 1 recites using lasers in a materially and completely different way than what is disclosed in Najafi- Sani (e.g., smoothing vs. damaging/roughening) and recites smoothing a surface in a materially and completely different way than what is disclosed in Najafi-Sani (e.g., using lasers vs. lapping).   Regardless, the PTO's arguments never allege nor demonstrate that Najafi-Sani teaches or suggests "directing a plurality of second laser pulses toward the at least one exterior surface to form a second recess, the second recess oriented at a nonparallel angle 0 relative to the first direction," as recited in currently amended independent claim 1.”
However Examiner respectfully disagrees for the same reasons as disclosed in response to applicants first and second arguments, (see summary of invention, column 2, lines 4-10 and column 2, lines 11-15), while achieving maximum smoothness is essentially flat surface which can be fine lapped” (column 2, lines 39-65) and further the newly cited prior art Chapman being of the same Applicant as the present invention, provides obviousness to polycrystalline surface smoothing as done by lasers.

Applicant fourthly argues (page 6):
“Claim 8 recites "the nonparallel angle 0 is: a prime number; or (90°-the prime number), (90°+the prime number), or (180°-the prime number)." The PTO alleges that Najafi-Sani teaches or suggest this recitation of claim 8 because Najafi-Sani states "the laser beam can be caused to traverse the surface in any desired pattern." Office Action, p. 16 (emphasis in original). However, Najafi-Sani cannot teach or suggest the particular angle theta recited in claim 8 without using impermissible hindsight (see MPEP § 2145.X.A) since only the as-filed specification discloses the particular angle theta and the particular benefits of such an angle theta. As-filed Specification,[0082] and [008]”.
Examiner agrees and has changed the “additionally” rejection of Corrigan and now further with Diego as nesacary to the rejection of claim 8. 
Therefore the rejection is maintained. 
	
Applicant fifthly argues (page 7):
“The PTO's arguments fail for at least two reasons. First, the PTO appears to allege that distances disclosed in Corrigan teach or suggest the angles recited in claim 8. However, Applicant notes that distances teach nothing regarding angles 
However Examiner respectfully disagrees because in response to applicant's argument that the spacing of lines based on prime numbers would not be akin to spacing of angles between lines by prime numbers and that reducing pattern overlapping is not nesacary providing a smoother surface, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
However in an effort to progress prosecution prior art Diego having direct citation to prime number angles for the purpose of reducing build up of features has been applied to claim 8.
Therefore the rejection remains

Applicant sixthly argues (page 8):
“First, the PTO has not demonstrated that the cited references teach or suggest ‘the at least a portion of the at least one exterior surface exhibiting a rastering pattern including one or more microfeatures,’ as recited in currently amended independent claim 16. The PTO alleges that the laser beam disclosed in Najafi-Sani forms the rastering pattern recited in currently amended independent claim 16. However, even assuming arguendo that the PTO's characterization of Najafi-Sani is correct, Najafi-Sani discloses that the surface must be lapped after lasing the surface to obtain the polish surface disclosed therein. The PTO has not demonstrated that the lapping disclosed in Najafi-Sani would maintain the rastering pattern formed by lasing the surface. Thus, the PTO has not demonstrated that Najafi-Sani discloses "the at least a portion of the at least one exterior surface exhibiting a rastering pattern including one or more microfeatures," as recited in currently amended independent claim 16. The PTO has not demonstrated that the cited references remedy this deficiency of Najafi-
However Examiner respectfully disagrees as newly cited prior art Chapman discloses that laser lapping, while seeking to provide perfection in smoothness, merely provides “greater” smoothness, emphasis added -“As used herein, the term “laser lapping” or variants thereof refers to a process in which laser energy is applied to protrusions extending from a given surface (e.g., of a diamond material) to evaporate or vaporize the protruding portions, resulting in a surface with greater smoothness than prior to laser lapping.” [0047].
	Therefore the rejection is maintained. 

Applicant seventhly argues (page 10):
“Second, the PTO has not demonstrated that the cited references teach or suggest "the rastering pattern including a plurality of first recesses formed along a first direction and a plurality of second recesses formed along a second direction, wherein the second direction is oriented at a nonparallel angle theta with respect to the first direction, wherein the nonparallel angle theta is at least one of: a prime number; or (90°-the prime number), (90°+the prime number), or (180°-the prime number)," as recited in independent claim 16. The PTO alleges that Najafi-Sani, Diego, and the non-cited reference Jukka (NPL) teach or suggest the angle theta recited in currently amended independent claim 16. However, the PTO has actually failed to demonstrate that any of these references teach or suggest the angle theta, as discussed below. 

... is well known in the art for the purpose of reducing a compounding of 
unintended stacked features and therefore would be obvious under Routine Optimization (See MPEP 2144.05 II), because prime numbers do not divide evenly this results in scans applied across angles of prime numbers having less uniform  overlapping directions which reduces compounding of unintended 
features. 
The PTO's arguments fail for several reasons. First, MPEP § 2144.05 is entitled "Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions." The PTO has not demonstrated that Najafi-Sani discloses similar or overlapping ranges to the angle theta recited in independent claim 16. For example, at best, the PTO may allege that Najafi-Sani discloses an angle that is 90. The 90 angle disclosed in Najafi-Sani does not overlap the angle theta recited in independent claim 16. Further, the 90 angle is a composite number which is the exact opposite of the angle theta recited in independent claim 16. The PTO has not demonstrated nor alleged how an exact opposite numbers (i.e., composite number vs. prime number) can be similar. Thus, the PTO has not demonstrated that MPEP § 2144.05 applies since the PTO has not demonstrated that Najafi-Sani discloses similar or overlapping ranges.
However Examiner respectfully disagrees as the prime number angles of Diego are being used in combination to the composite numbers of Najafi-Sani, a similarity 
	Therefore the rejection is maintained.  

Applicant eighthly argues (page 10):
 “Second, even assuming arguendo that MPEP § 2144.05 applies, Applicant note that the PTO's arguments regarding routine optimization do not apply. For example, MPEP § 2144.05.II.A (the portion of the MPEP discussing routine optimization) only applies routing optimization/experimentation to differences in concentration and temperature (e.g., "differences in concentration or temperature will not support the patentability of subject matter"). Applicant notes that independent claim 16 recites angles and not concentration or temperature and, thus, the PTO's arguments regarding routine optimization does not apply to independent claim 
Examiner agrees and has removed MPEP 2144.05 II citation. 

Applicant eleventhly argues (page 10):
“Second, the PTO has not demonstrated that Diego or Jukka teach or suggest "the rastering pattern including a plurality of first recesses formed along a first 
In the Advisory Action, the PTO traversed Applicant's arguments alleging that Diego and Jukka are "reasonable pertinent to the particular problem with which Applicant was concerned." Advisory Action, p. 3; see Id. pp. 2-3. It is unclear how the PTO is alleging that using lasers to add material is "reasonably pertinent" to using lasers to remove material. For example, the as- filed specification discloses that "an angle with a magnitude equal to about any prime number... reduce[s] or prevent[s] recesses formed in subsequent layers/volumes from reinforcing the remnants, features, shadows, channels, and/or ridges formed by previous recesses." As-filed Specification, [0082]. How can the PTO allege that lasing techniques of Diego and Jukka are "reasonably pertinent" when such lasing techniques do not remove diamond material to form the recesses? If the lasing techniques of Diego and Jukka do not form such recesses, how can the PTO allege that Diego and Jukka are "reasonably pertinent" to preventing or reducing the reinforcement of such recesses? Using lasers to remove and add material are opposite in their very nature and it is unclear how the PTO is alleging that these opposing ideas are "reasonably pertinent" to each other. Thus, the PTO has not demonstrated that Diego and Jukka remedy the deficiencies of the other cited references, as discussed above. 
For at least the foregoing reasons, the PTO has not demonstrated that the cited references teach or suggest each and every recitation of independent claim 16. 
Examiner respectfully disagrees because in response to applicant's argument that Diego and Jukka are non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, compounding features in material additive or material removal manufacturing steps are of close relation in that the steps (additive or removal) are performed sequentially on top of previous steps, as evidenced by an effort to shift away from compounding features of the ablative laser processing. See Corrigan as applied to claim 8, providing evidence of compounding features of ablative laser processing - “Multiple masks with sparse patterns with different repeat distances may be used. These repeat distances are ideally prime numbers so that the overall pattern repeats over a much longer distance than the individual mask imaging dimensions. This technique can be used, for example, to produce patterns that are difficult to identify and are unlikely to combine with another pattern or itself to form more” (description, paragraph 10).
 Therefore when mitigating compounding features of overlayed steps in both material additive and material removal processes, means to orient compounding sequential steps in an effort to reduce compounding features is equally applicable to either of these related manufacturing methods. 
Therefore the rejection is maintained. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Norbert Ackerl (NPL) Ablation characteristics of Alumina and Zirconia ceramics on Ultra-short Pulsed laser machine. A prime number sequence is used in laser ablation to reduce overlapping beam paths “Each adjacent layer is rotated by a prime number to minimize the error introduced by overlapping beam paths.” (3.1 scanning strategy and slicing)
Jukka (NPL) Why Scan Direction is changed 67 degrees between layers in LPBF?. Jukka further discloses stacked feature reasoning to prime number selection of angles between laser processing paths, specifically to cited reference Diego. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Spencer H. Kirkwood/           Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761